Citation Nr: 1722471	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  16-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from July 16, 2002, to March 2, 2003, and in excess of 30 percent from March 3, 2003, to December 9, 2014, for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.

The Veteran filed a claim of service connection for PTSD in 2002.  In April 2003, the RO denied service connection for PTSD, which the Veteran appealed.  In May 2009, the Board affirmed the denial.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).   In February 2010, the Court vacated the May 2009 Board decision and remanded the issue of service connection for PTSD for action consistent with the Joint Motion for Remand.  In April 2010, the Board granted service connection for PTSD.  In an October 2010 rating decision, the RO implemented the award of service connection and assigned a 10 percent rating effective July 16, 2002, and a 30 percent from March 3, 2003.   In November 2010, the Veteran filed a notice of disagreement with the initial ratings assigned.  

In a February 2015 rating decision, the RO granted a 100 percent rating for the Veteran's PTSD effective December 10, 2014.  Thereafter, in March 2015, the Veteran disagreed with the effective date of the award, indicating the 100 percent rating should be retroactive to the original date of claim.  The RO characterized the matter on appeal as entitlement to an effective date prior to December 10, 2014, for the grant of an evaluation of 100 percent disabling for PTSD.  

However, because the Veteran's appeal originated from the October 2010 rating decision that effectuated the grant of service connection, he is actually appealing the original assignment of the disability evaluations following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating was increased during the course of the appeal; however, the claim for higher rating for PTSD remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.  

The Board also finds that a claim for TDIU has been raised in the context of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been denied previously, but the Veteran submitted an application for TDIU in July 2012, referring to his service-connected disabilities as the cause of his unemployability.  

The Veteran has been awarded a 100 percent rating for his service-connected PTSD from December 10, 2014; however, the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). Here, the Veteran has not limited TDIU claim to just PTSD.  Accordingly, the claim for a TDIU rating is not limited to the period prior to December 10, 2014. 

The Board notes the Veteran also filed a notice of disagreement with the September 2015 rating decision denying service connection for hypertension, cerebrovascular accident, and ischemic heart disease and a statement of the case issued in October 2016.  The Veteran did not perfect an appeal of these issues; consequently, the Board does not have jurisdiction over these matters.  38 C.F.R. § 20.302(b). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).   38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

As detailed in the Introduction, the RO mischaracterized the issue on appeal as regarding effective date, rather than increased rating.  Thus, the statement of the case provided to the Veteran in May 2016 did not include the laws and regulations pertinent to increased rating claims or the applicable rating criteria.  The Veteran has perfected his appeal to the Board, but he should be provided appropriate notice.  

In addition, the characterization of the issue as an effective date claim, did not include any consideration of the TDIU claim, which the Board points out is part of the claim for increased rating on appeal.  

Thus, on remand, the RO must take all appropriate action to provide the Veteran and his representative notice of the laws and regulations pertaining to increased ratings for PTSD and undertake all appropriate development in connection with the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative appropriate notice of the laws and regulations pertinent to the claims for increased ratings for PTSD.  Note: the Veteran has already perfected an appeal, so this is not a statement of the case, per se. 

2.  After completion of the foregoing, undertake all appropriate action on the claim for TDIU. 

3.  Then, readjudicate (i) the claim for entitlement to an initial evaluation in excess of 10 percent from July 16, 2002, to March 2, 2003, and in excess of 30 percent from March 3, 2003, to December 9, 2014, and (ii) adjudicate the claim for TDIU, with consideration of the entire appeal period, that is from July 16, 2002.  If either benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond. The case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



